MR. JUSTICE MORRISON
dissenting:
I respectfully dissent from the majority opinion.
Plaintiffs went to trial against Frank Lobdell, Kathryn Lobdell, Robert Payne, James Payné, Ponderosa Realty and Fidelity Real Estate. Ponderosa Realty was originally sued as a partnership as indicated by the colloquy set forth in the majority opinion. That business was subsequently discovered to be a corporate entity. During trial, Robert Payne and James Payne were dismissed with prejudice. The trial court thereafter dismissed their employer, Ponderosa Realty, on the basis that the liability of Ponderosa Realty was derivative; that a dismissal with prejudice in favor of Robert Payne and James Payne adjudicated liability in their favor and thereby adjudicated the liability of their employer, Ponderosa Realty. The trial court’s decision was based upon State ex rel. City of Havre v. District Court (1980), Mont., 609 P.2d 275, 37 St.Rep. 552.
The majority opinion attempts to distinguish this case from State ex rel. City of Havre on the basis that in the case at bar, there actually was a substitution of parties rather than the dismissal of one defendant. The distinction is without a difference. This case is controlled by State ex rel. City of Havre wherein this Court said:
“Therefore, a stipulation of dismissal with prejudice of a defendant is tantamount to a judgment on the merits; and accordingly, such a dismissal with prejudice is res judicata as to every issue reasonably raised by the pleadings. Under the doctrine of respondent superior, an employer defendant’s liability is vicarious or derivative and does not arise until an employee acts negligently within the scope of his employment. A dismissal of a claim with prejudice of an employee is equivalent to a finding that the employee was not negligent. Under the doctrine of respondeat superior, such a dismissal of an employee operates to exonerate the employer. This Court will look at the dismissal with prejudice on its face, and will not look behind the words ‘with prejudice’.” (Emphasis added.)
This case cannot be reconciled with the holding set forth above. The trial bar is, as the result of this decision, being left *165with no guidelines for future action. In State ex rel. City of Havre, where the dismissed party was a government employee and thereby immune from execution under the tort claims law, the court fashioned an inflexible rule to defeat the plaintiffs claim. The court emphasized it would not look behind the words “with prejudice” to determine what facts gave rise to the dismissal. Had the court looked to those facts, it would have found: (1) the employee who was dismissed should not have been joined in the first place because he was immune from execution under the tort claims law, (2) no money was paid for the dismissal of the employee, and (8) it was the intent of all parties to the stipulation of dismissal with prejudice that the employee not be put through the expense and trauma of a trial when no recovery could be had against the employee.
State ex rel. City of Havre, supra, has not been overruled and controls the outcome here. The District Court had no alternative but to dismiss Ponderosa Realty as a party defendant.
If this Court had overruled State ex rel. City of Havre, supra, thereby authorizing the continuation of a claim against Ponderosa Realty, the verdict in favor of this plaintiff could not be disturbed under the law. Only the plaintiff has any standing to claim prejudice from the dismissal of Ponderosa Realty. The theory by which Fidelity claims prejudice from such dismissal is that Fidelity thereby becomes responsible to pay the entire judgment. Of course, under well-established legal principles, this does not provide a basis for Fidelity to raise the dismissal as error.
Plaintiffs brought this action against these two real estate firms alleging them to be joint tort feasors. The pre-trial order states that the listing agent, Ponderosa Realty, was guilty of negligence in failing to investigate and determine that the lot size was not as represented. Likewise, plaintiffs contended that defendant Fidelity Real Estate was negligent in failing to make such an investigation prior to the time it sold the property. The liability of Ponderosa Realty does not depend upon the liability of Fidelity Real Estate, nor is the opposite true. The two defendants were being pursued as joint tort feasors. *166Their liability is joint and several. The plaintiffs could recover against either or both. Once the plaintiffs collected the judgment they would be able to satisfy that judgment against one or all of the defendants.
In this case, plaintiffs were free to sue either Fidelity Real Estate or Ponderosa Realty or both. Plaintiffs were free to collect the judgment against either or both and satisfy that judgment against either or both. This is the very essence of joint and several liability.
In returning the verdict in this case, the jury, in special interrogatories, found that Fidelity Real Estate was guilty of both negligence and fraud. The jury exonerated the owners of the lot, Frank and Kathryn Lobdell.
The effect of this Court’s decision is to say that Fidelity Real Estate, found by the jury to be guilty of negligence and constructive fraud is entitled to contribution from Ponderosa Realty, the absent defendant. The essence of the Court’s holding is that Fidelity Real Estate should not have to bear the entire burden of this judgment, but should have the opportunity to have another defendant share in the load.
The holding of this Court violates its previous decision in Consolidated Freightways v. Osier (1979), Mont., 605 p.2d 1076, 36 St.Rep. 1810. In a case certified from Federal District Court, this Court held that, where the plaintiff elected to sue but one defendant, that defendant could not implead another potentially negligent defendant for purpose of seeking contribution in the plaintiffs case. Now this Court sees fit to vacate plaintiffs’ judgment against one defendant on the basis that the defendant against whom judgment was rendered, is entitled to have another potentially liable defendant made a party to the action.
The result is to force the plaintiffs to try their case again although no trial error inured to plaintiffs’ benefit. Surely this must be a first in the annals of American Jurisprudence.
I would affirm.